Citation Nr: 1117218	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  10-10 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The appellant served in the United States Army National Guard on active duty for training (ACTDUTRA) from November 1977 to March 1978.  He thereafter served in the United States Army National Guard, presumably with various additional periods of ACTDUTRA as well as periods of inactive duty for training (INACTDUTRA), until April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2010, a Video Conference hearing regarding this matter was held.  A transcript of the hearing has been associated with the claims file.

As directed at this hearing, additional pertinent evidence in the form of various administrative records and a decision from the Social Security Administration (SSA) was received by the Board in December 2010.  A contemporaneous statement from the appellant waiving his right to have the agency of original jurisdiction, who in this case is the RO, initially review the SSA documents also was received.  Accordingly, the Board has jurisdiction to consider them in the first instance.  See 38 C.F.R. § 20.1304(c) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant's entitlement to service connection for a right hip disability unfortunately must be remanded for the reasons set forth below.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without further development.

The appellant contends that he has a right hip disability which is related directly to his service.  Specifically, the appellant has indicated that he fell during service and that his right hip has been symptomatic ever since.  To the extent the appellant alternatively contends that such disability is secondary to a right ankle disability, the Board notes that service connection again was denied for osteochondroma, right tibia (claimed as right ankle), in a December 2008 rating decision.  Although the appellant initiated an appeal as to this determination, it became final as he did not perfect his appeal.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2010).  In view of the finality of the December 2008 rating decision, the Board is precluded from considering service connection on a secondary basis as proximately caused or aggravated by a right ankle disorder incurred during service. 

The Board notes that a "Veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002 & Supp. 2010).  "Active military, naval, or air service" includes active duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2010).  It also includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  The effect of the distinction between active duty versus ACDUTRA and INACDUTRA is that an individual who has served on active duty is a Veteran while an individual who has served only on ACDUTRA and/or INACDUTRA must establish a service-connected disability in order to achieve Veteran status.  See Paulson v. Brown, 7 Vet. App. 466 (1995).

Direct service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  To establish direct service connection for a disability, there generally must be (1) medical evidence of a current chronic disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or permanent aggravation of an injury or disease, and (3) medical evidence of a nexus between the current chronic disability and the in-service injury or disease.  Hickson v. West, 12 Vet. App. 247 (1999).  

Direct service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established is demonstrated if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. at 495-96.  Direct service connection additionally may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service treatment records do not show that the appellant complained of, sought treatment for, or was diagnosed with any right hip problem.  He did not report any such problems, and none were found, in February 1978, July 1984, and March 1988.

A VA treatment record dated in July 2004 reveals the appellant's complaint of hip pain.  

In a February 2007 rating decision, VA denied service connection for osteochondroma, right tibia (claimed as right ankle).  

A May 2007 VA treatment record indicates that X-rays of the appellant's right hip found no evidence of acute fracture or dislocation.  However, degenerative changes with mild spurs were noted.

A VA treatment record dated in June 2007 reflects that the appellant reported pain in the right hip area with numbness radiating down the right leg to the knee.  

A March 2008 VA treatment record lists hip pain among the appellant's past medical history and chronic right hip pain among his current health issues.  Chronic right hip pain was diagnosed.  

At the December 2010 Video Conference hearing, the appellant testified that he hurt his right hip during Army training in 1977 or 1978 while on a 20 mile march.  He specifically stated that he stepped in a manhole and fell on his right ankle, that he saw a doctor at Fort Dix, New Jersey, that X-rays were taken, and that he was told his right hip was bruised and/or had inflammation.  The appellant then testified that he had right hip symptoms during service following this incident and that they have continued constantly after his discharge.

VA treatment records contain a diagnosis of right hip pain.  Underlying right hip pathology in the form of degenerative changes was found in May 2007 X-rays.  Service treatment records are negative for any right hip problem.  

The evidence, as summarized above is insufficient to render a decision regarding the appellant's entitlement to service connection for a right hip disability.  It is unclear whether a potential continuity of symptomatology association to his ACTDUTRA service from November 1977 to March 1978 or to his presumed ACTDUTRA and INACTDUTRA service thereafter exists.  

With this as background, VA has a duty to assist the appellant in developing his claim.  This duty includes making reasonable efforts to help him procure pertinent records.  See 38 U.S.C.A. §§ 5103A(b), (c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

At the December 2010 Video Conference hearing, the appellant testified that he receives Social Security benefits because various disabilities, including his right hip, prevent him from working.  It was determined that nothing from SSA had been associated with the claims file.  The Undersigned Veterans Law Judge thus held this matter in abeyance for 60 days so that the SSA decision and all records upon which that decision was based could be submitted.  He concluded the hearing by noting that if it appeared that what was submitted was incomplete, VA would seek to obtain whatever was missing.

A SSA decision was received by the Board later, in December 2010, as noted above.  The decision confirms that the appellant was found in February 2009 to be disabled partly as a result of his right hip.  The list of exhibits included with the SSA documents appears to include medical evidence which may be relevant to the Veteran's claim.  However, the actual exhibits associated with the SSA decision were not included.  In view of their potential relevance to the appellant's claim, attempts must be made to obtain them.  See 38 U.S.C.A. § 5103A(c)(3) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(2) (2010); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Diorio v. Nicholson, 20 Vet. App. 193 (2006).  A remand is thus necessary so that this may be accomplished, and to access whether additional development, such as the procurement of a VA examination, is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file complete copies of records as detailed in the list of exhibits, such as treatment records or the results of physician examinations, that served as the basis for the SSA's February 2009 decision that the appellant is disabled.  All attempts to obtain the records must be documented in the claims file.  If no such records exist, the claims file shall be documented accordingly.

2.  Also review the claims file and undertake any additional development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the appellant and, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.  If deemed necessary, a VA examination may be procured if competent or credible medical or lay evidence is submitted that indicates there is an etiological relationship between any current right hip disorder and service.

3.  Then readjudicate the appellant's entitlement to service connection for a right hip disability.  If this benefit is not granted, the appellant and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


